DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed on 02/09/2021, with respect to the priority and the 112 rejection of the claims, have been fully considered and are persuasive. The amendment to the independent claims meets the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, and overcomes the 112 rejection. Therefore the effective filing date of the current application is the filing date of prior Application No. 13/787340. The rejection of the claims has been withdrawn. 
Applicant’s arguments, with respect to rejection of claims 1-6, 9-20, 23-34, and 37-42 on the ground of nonstatutory double patenting, have been fully considered and are persuasive. A terminal disclaimer has been filed and approved. The rejection of the claims has been withdrawn. 
Applicant’s arguments, with respect to rejection of claims 1-8, 10-11, 13-22, 24-25, 27-36, 38-39, and 41-42  under pre-AIA  35 U.S.C. 103(a), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended independent claims 1, 15, and 29 are now rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamkivi (U.S. Pub. 2013/0057638 A1, already of record), and in view of Raffle et al (U.S. 8,947,323 B1, already of record) and Zhou (U.S. Pub. 2012/0326971 A1). The combination of Tamkivi, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10, 13-21, 24, 27-35, 38, and 41-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamkivi (U.S. Pub. 2013/0057638 A1, already of record), and in view of Raffle et al (U.S. 8,947,323 B1, already of record) and Zhou (U.S. Pub. 2012/0326971 A1).
Regarding claim 1, Tamkivi teaches a method for limiting information displayed on an 

            displaying a first level of 
           filtering the first level of incoming video signal 320 from remote device 102b is adjusted at step 406.”).
Tamkivi does not explicitly teach an augmented reality (AR) device, and displaying an AR content. And Tamkivi does not explicitly teach wherein the first level of AR content includes at least a first type of content and a second type of content; and wherein the first type of content is filtered differently than the second type of content.
Raffle et al, in the same field of endeavor, teaches an augmented reality (AR) device, and displaying an AR content (Fig. 5, and column 19, lines 41-45, augmented reality, heads-up display; column 3, lines 50-53, “a wearable computer may be worn on the head of a user such that the user's head movements may be directed to control movements of graphical content shown on the HMD”). Raffle et al also discloses determining a speed of the device (column 25, lines 47-54), as in Tamkivi. The method in Tamkivi is applicable in AR device as in Raffle et al. 
Zhou, also in the same field of endeavor, teaches wherein the first level of AR content includes at least a first type of content and a second type of content; and wherein the first type of content is filtered differently than the second type of content (Fig. 7, paragraphs [0086]-[0088], “If the open angle is equal to or greater than θ1 and less than θ2 (>θ1), display section 3 executes a display process corresponding to level L4 (a process that replaces characters that have been registered with an initial or replaces photo, figure, or table that has been registered with an icon
As Raffle et al and Zhou is combined with Tamkivi, one would obtain the claimed features. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore the combination of Tamkivi, Raffle et al, and Zhou renders the claim obvious to a person having ordinary skill in the art at the time the invention was made. 
Regarding claim 2, the combination of Tamkivi, Zhou, and Raffle et al would suggest  wherein the AR device comprises one of glasses, a head mounted display, or a mobile device (Raffle et al: Fig. 5). 
Regarding claim 3, the combination of Tamkivi, Zhou, and Raffle et al would suggest wherein the AR device comprises a display or an image projector that displays the first level of AR content or the second level of AR content while a user is driving (Tamkivi : paragraph [0064], driving). 
Regarding claim 4, the combination of Tamkivi, Zhou, and Raffle et al would suggest further comprising comparing the motion of the AR device to a first threshold, wherein motion less than the first threshold is in the first category of movement and motion greater than the first threshold is in the second category of movement (Tamkivi: Fig. 4, 402,403,405; paragraphs [0063]-[0071], [0085], “This detected speed is then compared to a first predetermined speed threshold at step 403. This first predetermined speed threshold may be for example 30 km/h”. “If it is determined at step 403 that the detected speed of the mobile device is less than the first predetermined speed threshold then the incoming video signal 320 from remote device 102b is displayed in a conventional manner 404.”). 
Regarding claim 5, the combination of Tamkivi, Zhou, and Raffle et al would suggest further comprising comparing the motion of the AR device to a second threshold, wherein motion greater than the second threshold is in a third category of movement, the third category of movement indicates a level of motion of the AR device that is greater than the level of motion corresponding to the second category of movement (Tamkivi: paragraph [0065], “If it is determined at step 403 that the detected speed of the mobile device is greater than, or equal to, the first predetermined speed threshold, then the detected speed is compared with a second predetermined speed threshold at step 405.   …… If it is determined at step 405 that the detected speed is greater than, or equal to, the first predetermined speed threshold but less than the second predetermined speed threshold then the display of the incoming video signal 320 from remote device 102b is adjusted at step 406.”). 
Regarding claim 6, the combination of Tamkivi, Zhou, and Raffle et al would suggest wherein the motion of the AR device comprises speed of the AR device (Tamkivi : paragraph [0063], detecting the speed of the mobile device). 
Regarding claim 7, the combination of Tamkivi, Zhou, and Raffle et al would suggest
wherein the motion of the AR device comprises vibration of the AR device (Tamkivi: paragraph [0075], vibration of the mobile device). 
Regarding claim 10, the combination of Tamkivi, Zhou, and Raffle et al would suggest wherein the second level of AR content is displayed for a predetermined amount of time (Tamkivi: paragraph [0070], “ if the user speed was to be equal to or 
Regarding claim 13, the combination of Tamkivi, Zhou, and Raffle et al would suggest wherein displaying the second level of AR content based on the determined first category of movement comprises disabling displaying of any information in the AR content (Tamkivi: paragraph [0070], stopping displaying video). 
Regarding claim 14, the combination of Tamkivi, Zhou, and Raffle et al would suggest wherein displaying the second level of AR content based on the determined first category of movement comprises sounding an audio signal (Tamkivi: paragraph [0070], audio signal; [0079], audio message). 
Claims 15-21, 24, and 27-28 recite an augmented reality (AR) device for limiting information displayed, the AR device comprising: a display; and at least one processor coupled to the display, wherein the at least one processor is configured to perform the method as in claims 1-7, 10, and 13-14. The combination of Tamkivi, Zhou, and Raffle et al would suggest an augmented reality (AR) device for limiting information displayed, the AR device comprising: a display; and at least one processor coupled to the display, wherein the at least one processor is configured to perform the method as in claims 1-7, 10, and 13-14 (Raffle et al: Fig. 5, and column 19, lines 41-45, augmented reality, heads-up display; column 3, lines 50-53, “a wearable computer may be worn on the head of a user such that the user's head movements may be directed to control movements of graphical content shown on the HMD”. Tamkivi: Fig. 2, CPU. Also see rejection of claims 1-7, 10, and 13-14 above.).
Claims 29-35, 38, and 41-42 recite a non-transient computer-readable storage medium including program code stored thereon for limiting information displayed on an augmented reality (AR) device, the non-transient computer-readable storage medium comprising program code to perform the method as in claims 1-7, 10, and 13-14. The combination of Tamkivi, Zhou, and Raffle et al would suggest a non-transient computer-readable storage medium including program code stored thereon for limiting information displayed on an augmented reality (AR) device, the non-transient computer-readable storage medium comprising program code to perform the method as in claims 1-7, 10, and 13-14 (Raffle et al: Fig. 5, and column 19, lines 41-45, augmented reality, heads-up display; column 3, lines 50-53, “a wearable computer may be worn on the head of a user such that the user's head movements may be directed to control movements of graphical content shown on the HMD”. Tamkivi: Fig. 2 CPU; paragraph [0028], non-transitory computer readable medium, program code. Also see rejection of claims 1-7, 10, and 13-14 above.).
Regarding claims 43, 46, and 49, the combination of Tamkivi, Zhou, and Raffle et al would suggest wherein the first type of content is depicted in full detail in the first level of AR content, wherein the second type of content is depicted in full detail in the first level of AR content, and wherein the second type of content is shown in full detail in the second level of AR content (E.g., Zhou, paragraph [0088], “If the open angle is equal to or greater than θ4 and less than θ5 (>θ4), display section 3 executes a display process corresponding to level L1 (a process that darkens the screen). If the open angle is equal to or greater than θ5 or less than θmax (>θ5), display section 3 executes a process corresponding to level L0 (a normal display process). θmax is the angle at which 
Regarding claims 44, 47, and 50, the combination of Tamkivi, Zhou, and Raffle et al would suggest further comprising receiving a user override while displaying the second level of AR content; or wherein the processor is further configured to receive a user override while displaying the second level of AR content; or further comprising program code to receive a user override while displaying the second level of AR content (Tamkivi: paragraphs [0079]-[0082], option of user selection).
Regarding claims 45, 48, and 51, the combination of Tamkivi, Zhou, and Raffle et al would suggest further comprising displaying the first level of AR content in response to the user override; or wherein the processor is further configured to display the first level of AR content in response to the user override; or further comprising program code to display the first level of AR content in response to the user override (Tamkivi: paragraphs [0079]-[0082], option of user selection; “If the user 102a selects to answer the video call in the travelling mode, then the video call is answered at step 507”.).
Claims 9, 23, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamkivi, and in view of Raffle et al Zhou, as applied to claims 1, 15, and 29 above, and further in view of HOFFMAN et al (U.S. Pub. 2012/0116550 A1).
Regarding claims 9, 23, and 37, the combination of Tamkivi, Zhou, and Raffle et al remains as applied to claims 1, 15, and 29 above, respectively. However, the combination does not explicitly show wherein filtering the first level of AR content comprises replacing text associated with the first type of content with an icon. 
HOFFMAN et al, also in the same field of endeavor, teaches replacing text associated with the first type of content with an icon (Figs. 32A, 32D; paragraph [0217], “The tag icons may replace the text that was previously displayed prior to tagging being completed (e.g., as shown in the interface of FIG. 32A).”). Tamkivi discloses adding text or icon on the display (see paragraph [0011]). Zhou disclose replacing photo, figure, or table that has been registered with an icon, see paragraph [0086]. As HOFFMAN et al is combined with Tamkivi, Zhou, and Raffle et al, i.e., replacing text in the AR content with an icon when filtering the first level of AR content, one would obtain the claimed features. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the methods, devices, and the program codes stored on the medium as shown in Tamkivi, Raffle et al, Zhou, and HOFFMAN et al, wherein filtering the first level of AR content comprises replacing text associated with the first type of content with an icon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIZE MA/Primary Examiner, Art Unit 2613